Citation Nr: 1531406	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2015 statement, the Veteran stated he wanted to withdraw his request for a Board hearing.  Accordingly, the Board finds the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The Board acknowledges that the Veteran's May 2012 substantive appeal also included the issue of entitlement to service connection for a right hip disability, and that this issue was certified to the Board later in May 2012.  However, in an October 2014 rating decision, the RO granted entitlement to service connection for osteoarthritis, right hip, status post right hip replacement, as secondary to the Veteran's service-connected disability of chondromalacia patella, left knee.  As a full grant of that issue, it is no longer within the Board's jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left hip disability which he contends developed secondary to either a lumbar spine disability and/or his service-connected chondromalacia patella of the bilateral knees.  

The Veteran was provided with a VA joints examination in October 2011, at which time he was diagnosed as having degenerative joint disease of both the right hip and left hip.  However, the examiner opined that it was less likely than not that his bilateral hip symptomatology was secondary to his bilateral knee symptomatology because he reported his knee pain as having its onset in the 1990s, while he reported the onset of his hip pain to be only 1.5 years prior to the examination.  Given this time lag as well as his normal gait, the examiner opined that his hip pain was most likely a separate entity.  However, the Board emphasizes that the October 2011 VA examiner did not opine as to whether the Veteran's hip disabilities were aggravated by his service-connected knee disabilities.  

In a Hip and Thigh Conditions Disability Benefits Questionnaire dated in October 2014, a private physician diagnosed the Veteran as having osteoarthritis of the bilateral hips.  Although this physician opined that the Veteran's current right hip symptomatology developed secondary to his service-connected left knee chondromalacia patella as a result of compensating for his arthritic left knee, the physician did not offer an opinion as to the etiology of the Veteran's left hip ostearthritis. 

As a result of the October 2014 Hip and Thigh Conditions Disability Benefits Questionnaire, the RO granted entitlement to service connection for osteoarthritis, right hip, status post right hip replacement, as secondary to the Veteran's service-connected disability of chondromalacia patella, left knee, in an October 2014 rating decision.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the Board finds that an additional examination is needed to determine the likelihood that the Veteran's degenerative joint disease of the left hip was caused or aggravated by any service-connected disability, to include his now service-connected right hip osteoarthritis.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's diagnosed degenerative joint disease of the left hip.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left hip disability is caused by service or is otherwise related to service.  If this opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left hip disability is caused or aggravated by any of his service-connected disabilities, to include chondromalacia patella of the right knee, chondromalacia of the left knee, and/or osteoarthritis of the right hip.  The examiner must support his or her opinion with a complete rationale based upon the medical evidence of record.
Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale must be provided for any opinion offered.

2. Once the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



